              Case 4:20-cv-01384-HSG Document 40 Filed 06/14/21 Page 1 of 2




1    Michael A. Barcott, SBA #73681
     HOLMES WEDDLE & BARCOTT, P.C.
2    3101 Avenue, Suite 500
     Seattle, Washington 98121
3    Telephone: (206) 292-8008
4    Facsimile: (206) 340-0289
     Email: mbarcott@hwb-law.com
5
     Attorneys for Limitation Plaintiff
6
7
8
                              IN THE UNITED STATES DISTRICT COURT
9
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                         OAKLAND DIVISION
11
     IN THE MATTER OF THE COMPLAINT                     )   Case No. 4:20-cv-01384-HSG
12   OF ROBERT E. KELLEY AND RICHARD                    )
     E. KELLEY, SUCCESSOR CO-TRUSTEES                   )   RULE 9 (h), IN ADMIRALTY
13   AND BENEFICIARIES OF THE EUGENE                    )
     M. KELLEY AND VERNA L. KELLEY                      )   STIPULATION AND ORDER TO
14
     REVOCABLE LIVING TRUST, AS                         )   DISMISS CLAIM FOR DAMAGES BY
15   OWNERS AND/OR OPERATORS OF THE                     )   CLAIMANT GILBERTO SANTIAGO
     VESSEL F/V MISS HAILEE, OFFICIAL                   )   OTANEZ
16   NUMBER 524780, FOR EXONERATION                     )
     FROM AND/OR LIMITATION OF                          )
17
     LIABILITY                                          )
18                                                      )

19
20
            COME NOW, Plaintiffs-in-Limitation Robert E. Kelley and Richard E. Kelley, successor
21
     co-trustees and beneficiaries of the Eugene M. Kelley and Verna L. Kelley Revocable Living
22
     Trust (“Plaintiffs-in-Limitation), and Claimant Gilberto Santiago Otanez and stipulate that all
23
24   claims made by Claimant Gilberto Santiago Otanez may be dismissed with prejudice with each

25   party to bear its own costs and attorneys’ fees.
26
27
28
      STIPULATION TO DISMISS AND ORDER                                 HOLMES WEDDLE & BARCOTT, PC
                                                                           3101 WESTERN AVENUE, SUITE 500
      OF DISMISSAL THE CLAIMANT - 1                                              SEATTLE, WA 98121
      Case No. 4:20-cv-01384-HSG                                              TELEPHONE (206) 292-8008
                                                                                  FAX (206) 340-0289
            Case 4:20-cv-01384-HSG Document 40 Filed 06/14/21 Page 2 of 2




           Respectfully Submitted this 11th day of June, 2021.
1
2                                              HOLMES WEDDLE & BARCOTT, P.C.

3                                                      /s/ Michael A. Barcott
                                               Michael A. Barcott, SBA #73681
4
                                               3101 Western Avenue, Suite 500
5                                              Seattle, Washington 98121
                                               Telephone: (206) 292-8008
6                                              Facsimile: (206) 340-0289
                                               Email:       mbarcott@hwb-law.com
7
                                               Attorney for Limitation Plaintiffs
8
9                                              ANDERSON CAREY WILLIAMS &
10                                             NEIDZWSKI

11
                                               /s/ Nicholas Neidzwski____________
12
                                               Nicholas Neidzwski, CSB #273020
13                                             21 Bellwether Way, Suite 104
                                               Bellingham, WA 98225
14
                                               Telephone: 360-671-6711
15                                             Fax: 360-647-2943
                                               E-mail: nick@boatlaw.com
16                                             Attorneys for Claimant/Respondent
17                                             GILBERTO SANTIAGO OTANEZ,
                                               Personal Representative of the Estate of
18                                             ARNULFO SANTIAGO SOLIS
19
20   PURSUANT TO STIPULATION, IT IS SO ORDERED
21
22   DATED this 14th day of June, 2021.
23
24                                             _________________________________
25                                             United States District Judge
26
27
28
     STIPULATION TO DISMISS AND ORDER                            HOLMES WEDDLE & BARCOTT, PC
                                                                       3101 WESTERN AVENUE, SUITE 500
     OF DISMISSAL THE CLAIMANT - 2                                           SEATTLE, WA 98121
     Case No. 4:20-cv-01384-HSG                                           TELEPHONE (206) 292-8008
                                                                              FAX (206) 340-0289
